
	
		III
		111th CONGRESS
		2d Session
		S. RES. 519
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 10, 2010
			Mr. DeMint submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  primary safeguard for the well-being and protection of children is the family,
		  and that the primary safeguards for the legal rights of children in the United
		  States are the Constitutions of the United States and the several States, and
		  that, because the use of international treaties to govern policy in the United
		  States on families and children is contrary to principles of self-government
		  and federalism, and that, because the United Nations Convention on the Rights
		  of the Child undermines traditional principles of law in the United States
		  regarding parents and children, the President should not transmit the
		  Convention to the Senate for its advice and consent. 
	
	
		Whereas
			 the Senate affirms the commitment of the people and the Government of the
			 United States to the well-being, protection, and advancement of children, and
			 the protection of the inalienable rights of all persons of all ages;
		Whereas
			 the Constitution and laws of the United States and those of the several States
			 are the best guarantees against mistreatment of children in this Nation;
		Whereas
			 the Constitution, laws, and traditions of the United States affirm the rights
			 of parents to raise their children and to impart their values and religious
			 beliefs;
		Whereas
			 the United Nations Convention on the Rights of the Child, adopted at New York
			 November 20, 1989, and entered into force September 2, 1990, if ratified, would
			 become a part of the supreme law of the land, taking precedence over all State
			 laws and constitutions;
		Whereas
			 the United States, and not the several States, would be held responsible for
			 compliance with this Convention if ratified, and as a consequence, the United
			 States would create an incredible expansion of subject matter jurisdiction over
			 all matters concerning children, seriously undermining the constitutional
			 balance between the Federal Government and the governments of the several
			 States;
		Whereas
			 Professor Geraldine Van Bueren, the author of the principal textbook on the
			 international rights of the child, and a participant in the drafting of the
			 Convention, has described the best interest of the child
			 standard in the treaty as provid[ing] decision and policy makers
			 with the authority to substitute their own decisions for either the child’s or
			 the parents;
		Whereas
			 the Scottish Government has issued a pamphlet to children of that country
			 explaining their rights under the Convention, which declares that children have
			 the right to decide their own religion and that parents can only provide
			 advice;
		Whereas
			 the United Nations Committee on the Rights of the Child has repeatedly
			 interpreted the Convention to ban common disciplinary measures utilized by
			 parents;
		Whereas
			 the Government of the United Kingdom was found to be in violation of the
			 Convention by the United Nations Committee on the Rights of the Child for
			 allowing parents to exercise a right to opt their children out of sex education
			 courses in the public schools without a prior government review of the wishes
			 of the child;
		Whereas
			 the United Nations Committee on the Rights of the Child has held that the
			 Governments of Indonesia and Egypt were out of compliance with the Convention
			 because military expenditures were given inappropriate priority over children’s
			 programs;
		Whereas
			 these and many other interpretations of the Convention by those charged with
			 its implementation and by other authoritative supporters demonstrates that the
			 provisions of the United Nations Convention on the Rights of the Child are
			 utterly contrary to the principles of law in the United States and the inherent
			 principles of freedom;
		Whereas
			 the decisions and interpretations of the United Nations Committee on the Rights
			 of the Child would be considered by the Committee to be binding and
			 authoritative upon the United States should the United States Government ratify
			 the Convention, such that the Convention poses a threat to the sovereign rights
			 of the United States and the several States to make final determinations
			 regarding domestic law; and
		Whereas
			 the proposition that the United States should be governed by international
			 legal standards in its domestic policy is tantamount to proclaiming that the
			 Congress of the United States and the legislatures of the several States are
			 incompetent to draft domestic laws that are necessary for the proper protection
			 of children, an assertion that is not only an affront to self-government but an
			 inappropriate attack on the capability of legislators in the United States:
			 Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)the United Nations Convention on the Rights
			 of the Child, adopted at New York November 20, 1989, and entered into force
			 September 2, 1990, is incompatible with the Constitution, the laws, and the
			 traditions of the United States;
			(2)the Convention would undermine proper
			 presumptions of freedom and independence for families in the United States,
			 supplanting those principles with a presumption in favor of governmental
			 intervention without the necessity for proving harm or wrong-doing;
			(3)the Convention would interfere with the
			 principles of sovereignty, independence, and self-government in the United
			 States that preclude the necessity or propriety of adopting international law
			 to govern domestic matters; and
			(4)the President should not transmit the
			 Convention to the Senate for its advice and consent.
			
